Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE amendment filed on 8/18/2021, where Applicant amended the claims. Claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, filed 8/18/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Lines 8-9 appear to be unclear and use ambiguous language. The phrase “to be deployed…” is not a positive recitation and makes it appear that the resources are not deployed but could possibly be deployed in the future. This lack of clarity carries into the rest of the claim since the deployment function has not actually occurred. Instead of phrasing the limitation as “causing… to be deployed within …”, Applicant is advised to use language that conveys the actual occurrence of the deployment (such as “deploying… into…);
Lines 22 & 24 recite “the set of computer resources”. There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant may be referring to the set of the first one or more computer resources in line 18;
Lines 23-24 recite “… to remove the set of…”. However this appears to be redundant with the limitation of lines 17-18 which recites “…to move at least a set of…”. If the resources were already moved, then it is unclear why/how the resources can be removed (as they are no longer present). Furthermore, it is unclear if the remove limitation applies when the logical conditions have been met or have not been met, and how that would relate to the rest of the claim. Accordingly, it appears that the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claims 4 and 17 have similar features of claim 1 and are a slight variation thereof, and are rejected based upon the same rationale as claim 1.
Dependent claims inherit the deficiencies of the parent independent claims and are rejected upon the same rationale.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
August 26, 2021